DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to the Preliminary Amendment filed 5/10/2021.
Claims 1-20 are cancelled.
Claims 21-30 are added.
Claims 21-30 are pending.
Claims 21-30 rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to because of the following:
FIG. 6: the reference numeral 630 is used to refer to both "Trace Cache" and "Microcode ROM;"
FIG. 10: the reference numeral 1010 is used to refer to both "Application Processor" and "System Agent Unit;" and
FIG. 12: the reference numeral 1226 is used to refer to "PROCESSING LOGIC," "INSTRUCTIONS," and "SOFTWARE."
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,922,241 ("McKeen"). Although the claims at issue are not identical, they are not patentably distinct from each other; this is illustrated in the following table in which similarities between claim 21 of the instant application and claim 1 of McKeen are highlighted in bold:
Instant Application, claim 21
McKeen, claim 1
21.	An apparatus comprising:
	a decode unit to decode instructions, including a first instruction received from a guest virtual machine and indicating a virtual address;
	a page miss handler to perform a page table walk in page tables to identify a page table entry to map the virtual address to a corresponding physical address, the page table entry having a security indicator bit corresponding to the physical address, the security indicator bit to either be set to one to indicate a page of a memory at the physical address is an encrypted page, or cleared to zero to indicate the page is an unencrypted page;
	a memory encryption engine to encrypt data stored to the page, and decrypt data read from the page, if the security indicator bit is determined to be set to one;
	a register to indicate which bit of the page table entry is the security indicator bit, wherein the register is readable by software.
comprising: an interconnect; 
a processor coupled with the interconnect, the processor including: 
	a shared cache; 
	and a plurality of cores, including a first core, coupled to the shared cache, the first core including a decode unit to decode instructions, including a given instruction received from a guest virtual machine and indicating a given virtual address; 

	a page miss handler to perform a page table walk in page tables to identify a page table entry to map the given virtual address to a corresponding physical address and having a security indicator bit corresponding to the physical address, the security indicator bit to either be set to one to indicate a page of a memory at the physical address is an encrypted page, or cleared to zero to indicate the page is an unencrypted page; 
	a plurality of memory controllers, including a first memory controller, coupled with the interconnect, the first memory controller to control access to the page of the memory; 
	a memory encryption engine to encrypt data stored to the page, and decrypt data read from the page, if the security indicator bit is set to one; 
	a register to indicate which bit of the page table entry is the security indicator bit, wherein the register is readable by software;
	a plurality of bus controller units coupled with the interconnect, the plurality of bus controller units to control access to a bus; 
	and a system agent unit coupled with the interconnect, the system agent unit to regulate a power state of the plurality of cores.


The differences between claim 21 of the instant application and claim 1 of McKeen is that the instant application claims "an apparatus," but claim 1 of McKeen claims "a system on a chip (SoC)."  The Examiner notes that the claimed SoC of claim 1 of McKeen may be broadly interpreted as "an apparatus" as claimed by claim 21 of the instant application.  As illustrated above, the other limitations of claim 21 of the instant application are clearly claimed by claim 1 of McKeen.  
Regarding claims 22-30 of the instant application, the Examiner notes that each of these claims respectively corresponds to one of claims 2-10 of McKeen.  In the interest of brevity, instead of providing a table highlighting similarities, the following list denotes which claims of the instant application correspond to which claims of McKeen:
claim 22 of the instant application corresponds to, and is not patentably distinct from, claim 2 of McKeen;
claim 23 of the instant application corresponds to, and is not patentably distinct from, claim 3 of McKeen;
claim 24 of the instant application corresponds to, and is not patentably distinct from, claim 4 of McKeen;
claim 25 of the instant application corresponds to, and is not patentably distinct from, claim 5 of McKeen;
claim 26 of the instant application corresponds to, and is not patentably distinct from, claim 6 of McKeen;
claim 27 of the instant application corresponds to, and is not patentably distinct from, claim 7 of McKeen;
claim 28 of the instant application corresponds to, and is not patentably distinct from, claim 8 of McKeen;
claim 29 of the instant application corresponds to, and is not patentably distinct from, claim 9 of McKeen; and 
claim 30 of the instant application corresponds to, and is not patentably distinct from, claim 10 of McKeen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.